DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1-3, 8-10 and 15 in the amendment filed on 5/5/2021. Claims 1-15 are currently pending in the present application.

Drawings
The corrected drawings were received on 5/5/2021. These drawings has been accepted and entered.
Specification
The corrected specification filed on 5/5/2021 has been accepted and entered.

Response to Arguments
Applicant’s arguments filed on 5/5/2021 with respect to claims 1-15 have been fully considered and are persuasive. The objections to the drawings and the specification, and rejections of the claims in the last office action have been withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“in response to receiving a request to export to a named file of a particular file format different from a SKETCH file format of a specified SKETCH file:
		extract content items from the specified SKETCH file, wherein the content items include text elements, shape elements, image elements, symbols, or a combination thereof, each extract content item having a path string defining a path in a file structure of the specified SKETCH file to the content item and one or more identifiers; and
		insert the extracted content items into the named file of the particular file format for editing within an appropriate application; and
	in response to receiving a request to import from the named file to the specified SKETCH file:
		parse the named file for the path string and the one or more identifiers of an extracted content item in the named file;
		traverse the specified SKETCH file according to the path obtained from the named file for the content item corresponding to that extracted content item in the named file;
		compare identifiers associated with that extracted content item in the named file and the content item in the specified SKETCH file to identify any changes from the named file; and
		modify the content item of the specified SKETCH file with the changes as identified from the named file”, as recited in the independent claims 1 and 8.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/11/2021